DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over S64-7189 (attached machine translation used for interpretation) in view of JP2018-203382.

    PNG
    media_image1.png
    160
    514
    media_image1.png
    Greyscale

Regarding claim 1, S64-7189 discloses a vehicle lift device (see fig 5) comprising: a pair of left and right raising/lowering devices (20) provided on both sides in a left-right direction (left right in fig 5) where the vehicle enters and stops at a maintenance site (see 22 in fig 2), each of the raising/lowering device (20) having an undulating link device (5-19) constituted by a plurality of links (6,12) ; and a vehicle support table (21) that supports the vehicle (22) and is mounted on a top of the undulating link device (5-19), wherein each of the links (6,12) of the undulating link device (5-19) of each 

    PNG
    media_image2.png
    299
    273
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    180
    256
    media_image3.png
    Greyscale

JP2018-203382 teaches a similar low profile vehicle lifting structure (see fig 3 and 7) for a pit wherein the lift arms 31 are configured in the specified manner relative to the vechicle approach direction (left to right in fig 7).  It would have been obvious to orient the lifting device in the manner described by JP2018-203382 in the system disclosed by S64-7189 in order to lift the vehicle using the ribs rather than the axle so that the system is able to accommodate vehicles with internal axles and a much wide variety of commercial vehicles.  
Regarding claim 2, S64-7189 in view of JP2018-203382 discloses the vehicle lift device according to claim 1, further comprising a pit (1b) provided in the maintenance work area defined on a floor (2) of the maintenance site, wherein the undulating link device (5-19) of each of the raising/lowering devices has at least two links including a first link (12), which is pivotally supported by a rotating support portion (16), arranged near one side (outer sides of pit – see fig 5) of the pit along the left-right direction (as described above) orthogonal to the vehicle approach direction inside the pit (1b), and a second link (6) which is slidably (via 3,4) supported by a sliding support portion (4) arranged over the one side to another side of the pit (1b) along the left-right direction orthogonal to the vehicle approach direction inside the pit (1b).

Regarding claims 6 and 7, S64-7189 in view of JP2018-203382 discloses the vehicle lift device according to claims 1 and 2, wherein each of the links (6,12) constituting the undulating link device (5-19) of each of the raising/lowering devices is configured using an assembly of two link elements (6 and 12) that form a pair, and each of two link elements (6 and 12) constituting each of the links in the raising/lowering device on a left side and each of two link elements constituting each of the links in the raising/lowering device on a right side are arranged in an overlapping manner to be different from each other in the vehicle approach direction (see fig 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654